Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on August 22, 2022.
Claims 18-20 are added.
Claims 1-13 and 15-20 are pending and examined below.
Claim 14 was canceled previously.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 22, 2022 has been entered.

 Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments.


Allowable Subject Matter
Upon extensive searches of various databases, Claims 19-20 are allowable over the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, and 9-13 and 16-18 are rejected under 35 USC 103 (a) as being unpatentable over 2017/0262277 (hereinafter referred to as Endo) in view of US 2017/0090907 (hereinafter referred to as Kurosawa) and in view of KR 20180096087 (hereinafter “Jung”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As to claim 1, Endo discloses:
an electronic control system for vehicle (Endo, Abstract, A software management system for a vehicle), comprising: 
a center device that manages a program update of a vehicle (Endo, Fig. 1, ¶ 53, A software control program and a user control program are installed in the management server 110, and when these programs are executed, the management server 110 functions as a software management portion 111 and a user management portion 112); and 
a vehicular master device that is communicable with the center device (Endo, Fig. 1, ¶ 59, The vehicle 120 includes a DCM (Data Communication Module) 131 and the automatic driving or driving support system 132. The DCM 131 is a communications device and is connected to the management server 110 via the network), wherein the center device includes: 
an approval information receiving unit that, responsive to a first device receiving from a user, receives approval information of the user as first approval information (Endo, Fig. 1, ¶ 63, the update permission can be input in advance via the portable terminal 140 [a first device not being a possession owned by the user] …  when the vehicle 120 is communicably connected to the management server 110 (e.g., when an IG-ON state is established), the update of the software can be executed) and 
an approval information management unit that, in association with vehicle information of the user, stores in an approval information storage and manages the first approval information received by the approval information receiving unit (Endo, Fig. 1 and Fig. 4B, ¶ 83, user information 410 stored in the user information DB 114 includes “vehicle ID,” “vehicle number,” “DCM,” “user attribute,” “portable terminal,” “update status of software” [e.g., showing “permitted” for sw203 2.0]); and 
an approval information transmission unit that transmits the first approval information to the user's vehicle side (Endo, Fig. 9, ¶ 148,  the update instruction portion 606 transmits, to the target vehicle, the software of the latest version (the software permitted to be updated by the user), and the vehicular master device includes: an approval information reception unit that executes reception of the first approval information transmitted from the center device (Endo, Fig. 3, ¶ 72-74, the automatic driving or driving support system 132 includes an automatic driving or driving support ECU 300 … a version control program is installed in the automatic driving or driving support ECU 300 … functions as a version management portion 321; ¶ 75, the version management portion 321 receives software of a latest version from the management server 110); and 
a program rewrite unit that performs rewriting of the program when the first approval information is received by the approval information reception unit (Endo, Fig. 3, ¶ 75, When the version management portion 321 receives software of a latest version from the management server 110, the version management portion 321 updates [rewrites] the software that has been already installed, by use of the software of the latest version thus received);\
and wherein:
the approval information receiving unit, the approval information management unit, and the approval information transmission unit of the center device are implemented by one or more computers of the center device (Endo, Fig. 2, ¶ 66, the management server 110 includes a CPU (Central Processing Unit)); 
the approval information reception unit and the program rewrite unit are implemented by one or more computers of the vehicular master device (Endo, Fig. 3B, ¶ 76, the automatic driving or driving support ECU 300 functioning as the version management portion 321 includes a CPU 331); and 
the first device is not owned by the user (Endo, ¶ ¶ 62-63, Endo discloses giving the approval for program update using a mobile device [which the user leases from a mobile service provider]) and is one of a code scanning system, a conversation response system, and an automatic response system (Endo, ¶ ¶ 62-63, Endo discloses giving the approval for program update using a mobile device [It is noted that a mobile device, such as a smart phone is a code scanning system (i.e., scanning QR code), a conversation response system (i.e., carrying out a phone call conversation), and an automatic response system (i.e., serving as an answering machine)]).
	Moreover, in an analogous art to the claimed invention in the field of updating vehicle program, Kurosawa teaches the first device is not owned by the user (Kurosawa, ¶ 39, confirm consent to the program update … in advance through a telephone [via a pay-phone] and is a conversation response system, and an automatic response system (Kurosawa, ¶ 39, confirm consent to the program update … in advance through a telephone [which is a conversation response system, and an automatic response system]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurosawa into the teaching of Endo to implement Endo’s application to include that the first device is not owned by the user and is a conversation response system, and an automatic response system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a vehicle-mounted program writing device that writes an updated program and updated data to a vehicle-mounted control device without a driver feeling inconvenienced to allow a user confirm consent to the program update through a telephone or an e-mail in advance (Kurosawa, Abstract and ¶ 39).
	Endo as modified does not appear to explicitly disclose the first device is not a mobile terminal device owned by the user, and each of the code scanning system, the conversation response system, and the automatic response system is configured to receive the approval from the user through a second device that is a communication device owned by the user or a third device that is an in-vehicle device mounted in the vehicle. However, in an analogous art to the claimed invention in the field of software update, Jung teaches the first device is not a mobile terminal device owned by the user (Jung, Fig. 2 at pg. 10, pg. 4, ¶ 5, the telematics center 200 [the first device] requests the user terminal 20 for permission to control the remote start-on / off operation of the vehicle 10, receives the approval from the user terminal 20), and each of the code scanning system (Jung, pg. 4, ¶ 7, the vehicle software providing server 300 can provide the update image in a state [identified by the code scanning] that the update image can be downloaded to the SD card through the web page, or the update image can be downloaded directly to the AVN apparatus 100 through the telematics center 200), the conversation response system (Jung, pg. 3, ¶ 1, telematics center The AVN device 100 and the user terminal 20 can communicate with the telematics center 200. In general, the AVN device 100 and the user terminal 20 can transmit and receive wireless signals [conversations] to and from the telematics center 200), and the automatic response system  (Jung, pg. 3, ¶ 4, the AVN apparatus 100 may download the update image directly from the telematics center 200 [responding to AVN apparatus 100 download request]) is configured to receive the approval from the user through a second device that is a communication device owned by the user (Jung, Fig. 2 at pg. 10, pg. 4, ¶ 5, the telematics center 200 [the first device] requests the user terminal 20 [a second device] for permission to control the remote start-on / off operation of the vehicle 10, receives the approval from the user terminal 20). [It is noted that the claim language does not require “a third device that is an in-vehicle device mounted in the vehicle” because it is stated as an optional term.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the teaching of Endo as modified to implement Endo’s modified application with the functionalities of the telematics center as taught by Jung. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a telematics center that performs the approval procedure for the user terminal to control the option of a vehicle to ensure a software update for the vehicle can be successfully completed (Jung, pg. 6, ¶ 2).

As to claim 2, the rejection to claim 1 is incorporated. Endo further discloses:
The electronic control system for vehicle according to claim 1, wherein: responsive to a user giving approval for program update by using the second device being a possession owned by the user, the approval information receiving unit receives approval information of the user as second approval information (Endo, Fig. 7, ¶ 114, the notification portion 701 displays a permission request screen to inquire of the user of the vehicle 120 about whether the update by the software of the latest version is permitted or not … When the notification portion 701 receives an input of the update permission from the user, the notification portion 701 determines that the update is permitted, and transmits, to the management server 110, information indicating that the update permission has been input); in association with vehicle information of the user, the approval information management unit stores in the approval information storage and manages the second approval information received by the approval information receiving unit (Endo, Fig. 6, 7, 9 and 10, ¶ 135, when it is determined that there is the software that has been already permitted to be updated … and rewrites the “update status of software” of the user information 410 in the user information DB 114); the approval information transmission unit transmits the second approval information to the user's vehicle side (Endo, Fig. 6, 7, and 9-12, ¶ 158, the update instruction portion 606 transmits, to the target vehicle, the software of the latest version (the software permitted to be updated by the user; ¶ 185, the installation execution portion 702 receives software permitted to be updated by the user from the management server 110); the approval information reception unit executes reception of the second approval information transmitted from the center device (Endo, Fig. 11-12, ¶ 186-187, the installation execution portion 702 updates software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110); and the program rewrite unit performs rewriting of the program when the second approval information is received by the approval information reception unit (Endo, Fig. 11-12, ¶ 186, the installation execution portion 702 updates [rewrites] software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110).

As to claim 7, the rejection to claim 2 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 2, wherein: the second device displays an invitation for program update using the second device (Endo, Fig. 7, ¶ 114, the notification portion 701 displays a permission request screen to inquire of the user of the vehicle 120 about whether the update by the software of the latest version is permitted or not) and displays an invitation indicating that program update using the first device is available (Endo, Endo, Fig. 1, ¶ 63, the update permission can be input in advance via the portable terminal 140).

As to claim 9, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information includes the approval for program update given by the user that collectively approves all of phases which are a campaign notification phase, a download phase, an installation phase and an activation phase (Endo, Fig. 10, ¶ 164, When the permission request is performed in the target portable terminal  … it is determined that the information indicating that the update permission has been input is received).

As to claim 10, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information includes the approval for program update given by the user that is a phase-by-phase basis approval, wherein the phases are a campaign notification phase (Endo, Fig. 10, ¶ 157, it is determined that the information indicating that the update permission has been input is received), a download phase (Endo, Fig. 10, ¶ 164,  it is determined that the information indicating that the update permission has been input is received), an installation phase (Endo, Fig. 10, ¶ 164,  it is determined that the information indicating that the update permission has been input is received) and an activation phase (Endo, Fig. 10, ¶ 164,  it is determined that the information indicating that the update permission has been input is received). [It is noted that same approval process taught by Endo can be used in each of the phases. Applicant has not disclosed any distinct feature giving user approval in each of the phases.]

As to claim 11, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information includes the approval for program update given by the user that includes a start timing of an installation phase (Endo, Fig. 7 and 24, ¶ 320, the restriction portion 703 resets the function restriction (that is, the function restriction is reset at a timing when the function restriction flag is turned off)).

As to claim 16, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein the approval information reception unit receives the approval information transmitted from the conversation response system operated by an operator according to conversation with the user (Kurosawa, ¶ 39, confirm consent to the program update … in advance through a telephone [e.g., a pay-phone operated by an operator according to conversation with the user]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurosawa into the teaching of Endo to implement Endo’s application to include that the first device is not owned by the user and is a conversation response system, and an automatic response system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a vehicle-mounted program writing device that writes an updated program and updated data to a vehicle-mounted control device without a driver feeling inconvenienced to allow a user confirm consent to the program update through a telephone in advance (Kurosawa, Abstract and ¶ 39).

As to claim 17, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electric control system according to claim 1, wherein the approval information reception unit receives the approval information transmitted from the automatic response system into which the user inputs the approval information according to a voice guidance of the automatic system (Kurosawa, ¶ 39, confirm consent to the program update … in advance through a telephone [e.g., a pay-phone which the user inputs the approval information according to a voice guidance of the automatic system]). The motivation to combine the references is the same as set forth in the rejection of claim 16.

As to claim 18, the rejection to claim 1 is incorporated. Endo as modified further discloses: wherein the code scanning system is configured to read a code displayed on the communication device (Jung, pg. 5, ¶ 3 from the end of the page, the AVN apparatus 100 scans a file stored in the SD card or scan a file transmitted from the telematics center 200 to detect an update image. An update progress inquiry pop-up window is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the teaching of Endo as modified to implement Endo’s modified application with the functionalities of the telematics center as taught by Jung. The modification would be obvious because one of ordinary skill in the art would be motivated to display software update process to keep users well informed. 

As to claims 12 and 13, the claims are corresponding to the system claim 1 and the claim limitations are noted in the rejection of the system claim. Therefore, they are rejected under the same rational set forth in the rejection of the system claim.

Claims 3-6, and 8 are rejected under 35 USC 103 (a) as being unpatentable over Endo, in view of Kurowawa, in view of Jung, and further in view of US 2017/0315797 (hereinafter referred to as Vangelov).

As to claim 3, the rejection to claim 2 is incorporated and the claim limitations are already noted in the rejection of Claim 2, except using a third device mounted to a vehicle to give approval instead of using a second using a second device. However, in an analogous art to the claimed invention in the field of updating software for a vehicle, Vangelov teaches responsive to a user giving approval for program update by using the third device mounted to a vehicle, the approval information receiving unit receives approval information of the user as third approval information (Vangelov, ¶ 42, the computing platform 104 may provide a prompt to the user via the display 138 and/or audio module 122 requesting the user's authorization. An exemplary prompt may request the user to consent to over-the-air software updates 220 to be performed via the in-vehicle modem 144; Once authorized (e.g., by way of receiving button presses or spoken dialog from the user), the computing platform 104 may be configured to query for software updates 220 for the vehicle ECUs). Therefore, Endo modified by Vangelov teaches the claim limitations in claim 3 as shown in the rejection of claim 2 and Vangelov’s ¶ 42-43. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vangelov into the teaching of Endo to implement Endo’s application to include "responsive to a user giving approval for program update by using a third device mounted to a vehicle, the approval information receiving unit receives approval information of the user as third approval information; in association with vehicle information of the user", with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to use an embedded modem to the vehicle to allow install software changes on vehicle electronic control units (ECUs) without a dealership visit (Vangelov, ¶ 3).

As to claim 4, the rejection to claim 2 is incorporated. Endo as modified further discloses: The electronic control system for vehicle according to claim 2, wherein: responsive to a user giving approval for program update by using the third device, the approval information receiving unit receives approval information of the user as third approval information (Vangelov, ¶ 42-43); in association with vehicle information of the user, the approval information management unit stores in the approval information storage and manages the third approval information received by the approval information receiving unit (Endo, Fig. 6, 7, 9 and 10, ¶ 135, when it is determined that there is the software that has been already permitted to be updated … and rewrites the “update status of software” of the user information 410 in the user information DB 114); the approval information reception unit executes reception of the third approval information received by the approval information receiving unit (Endo, Fig. 11-12, ¶ 186-187, the installation execution portion 702 updates software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110); and the program rewrite unit performs rewriting of the program when the third approval information is received by the approval information reception unit (Endo, Fig. 11-12, ¶ 186, the installation execution portion 702 updates [rewrites] software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

As to claim 5, the rejection to claim 3 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 3, wherein: the program rewrite unit performs rewriting of the program (Endo, Fig. 3, ¶ 75, When the version management portion 321 receives software of a latest version from the management server 110, the version management portion 321 updates [rewrites] the software that has been already installed, by use of the software of the latest version thus received) when earliest approval information among the first approval information (Endo, Fig. 1, ¶ 63, the update permission can be input in advance [Thus, it is recognized as earliest approval information among the first approval information] via the portable terminal …  when the vehicle 120 is communicably connected to the management server 110), the second approval information and the third approval information is received by the approval information reception unit . [It is noted that the claim limitation is recited as an optional term, which means that the claim does not require to perform the rewriting action if the earliest approval information among the first, second, and third approval information is not received.]

As to claim 6, the rejection to claim 5 is incorporated. Endo as modified further discloses: The electronic control system for vehicle according to claim 5, wherein: when approval information other than the earliest approval information is received by the approval information reception unit after the program rewrite unit performed the rewriting of the program in response to the reception, by the approval information reception unit, of the earliest approval information, the program rewrite unit does not perform rewriting of the program (Endo, Fig. 9-10, ¶ 165, the notice instruction portion 605 recognizes that the update has been already permitted by the user in terms of the software that is determined to require the permission of the user, the notice instruction portion 605 rewrites the “update status of software” of the user information 410, and then, the process returns to step S902 that does not perform rewriting of the program). 

As to claim 8, the rejection to claim 3 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 3, wherein: the third device displays an invitation for program update using the third device (Vangelov, ¶ 42, the computing platform 104 may provide a prompt to the user via the display 138 and/or audio module 122 requesting the user's authorization) and displays an invitation indicating that program update using the first device is available (Endo, Fig. 1, ¶ 63, the update permission can be input in advance via the portable terminal 140). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

Claim 15 is rejected under 35 USC 103 (a) as being unpatentable over Endo, in view of Kurowawa, in view of Jung, and further in view of US 2018/0039936 (hereinafter referred to as Klechner).

As to claim 15, the rejection to claim 1 is incorporated. Endo does not appear to explicitly disclose wherein: the code scanning system is a POS (Point of Sales) system installed at a store, and the approval information reception unit receives the approval information transmitted from the POS system. However, in an analogous art to the claimed invention in the field of data communication, Klechner teaches wherein: the code scanning system is a POS (Point of Sales) system installed at a store, and the approval information reception unit receives the approval information transmitted from the POS system (Klechner, Fig. 4, ¶ 79, A merchant may install merchant terminal, enable a point of sale cloud service, enter information regarding inventory, and/or authorize one or more service providers through a merchant terminal (e.g. by installing and authorizing an application through the merchant terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klechner into the teaching of Endo as modified to implement Endo’s application to include a POS (Point of Sales) system installed at a store, and the approval information reception unit receives the approval information transmitted from the POS system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide more user choices and convenience to authorize installation of an application by using a merchant terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0094038 teaches switching a locked state of the vehicle to an unlocked state in response to receiving the unlock command from a terminal. The passenger who is not the prestored user may use the vehicle 100 according to the permission of the prestored user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/            Primary Examiner, Art Unit 2191